Citation Nr: 0834798	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-38 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to basic eligibility for education benefits under 
Chapter 1607 for the Reserve Educational Assistance Program 
(REAP).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 2004 to 
December 2005.  The veteran also served in the Army Reserves 
and was discharged on June 25, 3006.  He reenlisted for 
Reserve service on October 11, 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 decision in which the RO in Muskogee, 
Oklahoma  denied the veteran's claim for education benefits 
under REAP on the basis that the Department of Defense (DoD) 
determined that he was not eligible.  The veteran filed a 
notice of disagreement (NOD) in August 2007; and the RO 
issued a statement of the case (SOC) in October 2007.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2007.  

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.  DoD has determined that the veteran is not eligible for 
education benefits under REAP.  


CONCLUSION OF LAW

The claim of entitlement to basic eligibility for education 
benefits under REAP is without legal merit.  38 U.S.C.A. 
§§ 16161, 16163, 16165 (West 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the instant case, the veteran has been notified of the 
basis for the denial of his claim, and has been afforded 
ample opportunity to respond.  The Board thus finds that any 
duties to notify and assist owed him have been fulfilled.  As 
explained below, the claim is being denied as a matter of 
law.  Hence, the duty to notify and assist provisions of the 
VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the duties imposed by the 
VCAA do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence).

II.  Analysis

REAP is a DoD educational benefit program designed to provide 
educational assistance to members of the Reserve components 
called or ordered to active duty in response to a war or 
national emergency (contingency operation) as declared by the 
President or Congress.  DoD and the Department of Homeland 
Security determines who is eligible for this program.  VA 
administers the program and pays benefits from funds 
contributed by DoD.  VA does not make eligibility 
determinations.  See 38 U.S.C.A. §§ 16161, 16163, 16165 (West 
2002).  [The Board points out that the VA Form 22-1990, 
Application for VA Education Benefits, filed by the veteran 
in April 2007 specifically informs him that DoD determines 
eligibility for the program.]

In the instant case, DoD has determined that the veteran is 
not eligible for education benefits under REAP.  VA has no 
authority to change the information provided by DoD.  
Therefore, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).

While the circumstances surrounding this claim are 
unfortunate, the Board also emphasizes that it is without 
authority to grant the benefits sought on an equitable basis.  
The authority to award equitable relief under 38 U.S.C.A. § 
503(a) (West 2002) is committed to the discretion of the VA 
Secretary, and the Board is without jurisdiction to consider 
that which is solely committed to the Secretary's exercise of 
that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 
(1996).


ORDER

Entitlement to basic eligibility for education benefits under 
Chapter 1607 for REAP is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


